19-10096-mg        Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11           Main Document
                                           Pg 1 of 48



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                           FOR PUBLICATION
 In re:
                                                           Case No. 19-10096 (MG)
                     Larisa Markus,
                                                           Chapter 15
                       Debtor in a Foreign Proceeding.


              MEMORANDUM OPINION AND ORDER IMPOSING SANCTIONS ON
             VICTOR A. WORMS, ESQ. ON REMAND BASED ON CIVIL CONTEMPT

A P P E A R A N C E S:

LAW OFFICES OF VICTOR A. WORMS
Attorneys for Foreign Debtor Larisa Markus
48 Wall Street, Suite 1100
New York, NY 10005
By: Victor A. Worms, Esq.

MARKS & SOKOLOV, LLC
Attorneys for Yuri Vladimirovich Rozhkov in his Capacity
as Trustee and Foreign Representative
for the Foreign Debtor Larisa Markus
1835 Market Street, 17th Floor
Philadelphia, PA 19103
By:     Bruce S. Marks, Esq.
        Nina Farzana Khan, Esq.
               -and-
ARCHER & GREINER, P.C.,
630 Third Avenue
New York, NY 10017
By:     Gerard DiConza, Esq.
        Lance A. Schildkraut, Esq.


MARTIN GLENN
UNITED STATES BANKRUPTCY JUDGE

          Before the Court are two issues on remand from the District Court’s decision on appeal in

the case of Markus v. Rozhkov, 615 B.R. 679 (S.D.N.Y. 2020) [hereinafter, “Appeal Decision”].

On April 13, 2020, the Court entered an order setting the schedule for remand briefing. (ECF

Doc. # 266.) On April 24, 2020, the Markus Foreign Representative (“FR”) filed his brief. (“FR
19-10096-mg       Doc 293       Filed 08/03/20 Entered 08/03/20 08:06:11        Main Document
                                            Pg 2 of 48



Remand Brief,” ECF Doc. # 270.) On May 15, 2020, Victor A. Worms, Esq. (“Worms”),

counsel to Chapter 15 debtor Larisa Markus (“Markus”), filed his brief. (“Worms Remand

Brief,” ECF Doc. # 273.) The Court concludes that a decision on remand can be rendered

without the necessity of oral argument.

       For the reasons discussed below, the Court FINDS and CONCLUDES as follows:

       (1) Sanctions should be imposed on Worms in the amount of $55,000 for 55 days of

           noncompliance with the Discovery Order (defined below) from October 3, 2019 until

           his contempt was purged on November 27, 2019 by virtue of the Bykov

           Communication (defined below);

       (2) The Fees Order was properly issued pursuant to the Court’s inherent authority and the

           FR is entitled an award of attorneys’ fees in the reduced amount of $36,600;1 and

       (3) Additional compensatory sanctions should be awarded to the FR against Worms in

           the amount of $63,500 for attorneys’ fees that would not have been incurred by the

           FR after October 3, 2019 “but for” Worms’ willful bad faith conduct.

                                        I.    BACKGROUND

       A. The Sanctions Order and Fees Order

       On October 8, 2019, the Court entered an Order imposing sanctions on Worms, counsel

of record for the foreign debtor Markus, following a hearing on October 3, 2019 at which the

Court explained that an Order imposing sanctions against Worms would be entered because of

his knowing and willful failure to provide discovery required by a subpoena served on Worms on

behalf of Markus on June 25, 2019. (“Sanctions Order,” ECF Doc. # 157.) The Sanctions Order

resulted from granting the FR’s Motion for Sanctions against Worms and Markus. (“Sanctions



1
       The Fees Order initially awarded the FR fees in the amount of $60,000.

                                                      2
19-10096-mg       Doc 293    Filed 08/03/20 Entered 08/03/20 08:06:11           Main Document
                                         Pg 3 of 48



Motion,” ECF Doc. # 136.) The FR argued that sanctions should be awarded against Worms and

Markus pursuant to Fed. R. Civ. P. 37(b)(2)(A)(vii) and (b)(2)(C). The FR also requested that

the Court hold Worms in contempt for failure to comply with the subpoena.

       Worms opposed the FR’s motion and filed a cross-motion against the FR and his

attorney, Bruce S. Marks, Esq., seeking sanctions under Rule 11 for frivolous conduct and

unlawful discovery. (“Worms Sanctions Opposition,” ECF Doc. # 138-4.) (The Court denied

Worms’ cross-motion during the October 3, 2019 hearing on the grounds that the cross-motion

was frivolous.)

       The FR filed a reply, arguing that the Recognition Order and subsequent orders by this

Court require Worms to comply with the subpoena. (“Sanctions Reply,” ECF Doc. # 139 at 6–

7.) The Court denied Worms’ Motion to Quash Subpoena on July 30, 2019; the order denying

Worms’ motion also required Worms to “immediately communicate with Markus and her agents,

including attorneys, to obtain and produce responsive documents . . . to the extent the documents

are in Markus’ possession, custody, or control.” (See “Discovery Order,” ECF Doc. # 107.)

       On October 16, 2019, the Court issued the Sanctions Opinion, elaborating on the findings

of fact and conclusions of law in the Sanctions Order, finding that Worms’ misconduct in

violating the discovery orders was knowing, willful and intentional. (ECF Doc. # 164; In re

Markus, 607 B.R. 379 (Bankr. S.D.N.Y. 2019) [hereinafter, “Sanctions Opinion”].) The

Sanctions Order imposed monetary sanctions (the “Per Diem Sanctions”) on Worms in the

amount of $1,000 per day from September 5, 2019 until Worms complies with the Court’s

discovery orders. On October 16, 2019, Worms filed a notice of appeal from the Sanctions

Order. (ECF Doc. # 165.)




                                                3
19-10096-mg      Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11           Main Document
                                         Pg 4 of 48



        On October 23, 2019, the FR moved for an award of attorneys’ fees for the fees incurred

in making the Sanctions Motion. (“FR’s Declaration in Support of Fees,” ECF Doc. # 176.)

Worms opposed the FR’s request for fees. (“Worms Opposition to Fees,” ECF Doc. # 190.) On

November 7, 2019, the Court granted the FR’s motion for fees, awarding $60,000 in attorneys’

fees against Worms in connection with the Sanctions Order. (“Fees Order,” ECF Doc. # 200.)

Worms also appealed the Fees Order. (ECF Doc. # 204.)

        B. The Bykov Communication

        The Court’s Discovery Order unambiguously required Worms to contact Markus’ agents

to obtain documents within Markus’ “possession, custody and control” that were responsive to

the subpoena served on Worms on behalf of Markus on June 25, 2019 (the “Markus Subpoena”).

(“FR’s Stay Opposition,” Case No. 19-cv-09611 (LJL) [hereinafter, “District Court”] ECF Doc.

# 5 at 5.)

        However, on October 17, 2019, the Court held a hearing (the “October 17 Hearing”)

during which the FR proposed that Ilya Bykov (“Bykov”) contact the attorneys and agents he

instructed on behalf of Markus, pursuant to the power of attorney issued by Markus to Bykov,

and request that the attorneys and agents produce any documents in their possession, custody, or

control that are responsive to the Markus Subpoena. (Oct. 17, 2019 Hr’g Tr., ECF Doc. # 171 at

88:4–12.) At the October 17 Hearing, Daniel A. Singer, Esq. (“Singer”), counsel of record for

Bykov, the LM Entities, and the Protax Entities, represented that he had an agreement from

Bykov to send a letter, pursuant to the power of attorney issued by Markus, requesting

production of documents proposed by the FR. (Id. at 88–89.)

        On November 21, 2019, based upon representations made by the FR and Singer at the

October 17 Hearing, the Court entered an order directing Bykov to communicate (the “Bykov



                                               4
19-10096-mg      Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11           Main Document
                                          Pg 5 of 48



Communication”) with Markus’ known agents and request all documents, information, and

communications concerning Markus’ assets that are responsive to the Markus Subpoena that are

in the possession, custody or control of such agents. (“Bykov Communication Order,” ECF Doc.

# 214 ¶ 2.) The Bykov Communication Order directed the Bykov Communication be sent within

seven (7) days of November 21, 2019. (Id. ¶ 4.)

                                II.    ISSUES ON REMAND

       Issue 1: The Sanctions Order was affirmed by the District Court to the extent that this

Court exercised its inherent authority to sanction Worms for noncompliance with discovery

orders and remanded for this Court to determine the amount of sanctions, calculated at $1,000

per day, that should be imposed on Worms. (Appeal Decision at 714–15.) “[T]he portion of the

Sanctions Order imposing lump-sum retroactive sanctions in the amount of $34,000 [was]

improperly criminal in nature and [was] therefore vacated” by the District Court. (Id. at 715.)

       Issue 2: The Fees Order was vacated by the District Court and remanded for this Court

to assess and ensure that, in light of the Appeal Decision, the Fees Order was issued pursuant to

proper authority—i.e., whether the Fees Order was issued pursuant to Rule 37 of the Federal

Rules of Civil Procedure or the Court’s inherent authority. (Id. at 717.)

       Issue 3: The FR also requests that the Court impose $115,000 in additional

compensatory sanctions against Worms for attorneys’ fees that the FR argues would not have

been incurred after October 3, 2019 “but for” Worms’ bad faith conduct. (FR Remand Brief at

5.)




                                                 5
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                          Pg 6 of 48



                                 III.    APPEAL DECISION

       As previously stated, Worms appealed the Sanctions Order and the Fees Order. The

appeals were combined, and jointly addressed by Judge Liman in the Appeal Decision, the

relevant and applicable findings of which are summarized below.

       A. Common Issues on Appeal – Rule 37 Could Not Be Used to Hold Worms in
          Contempt

       As to common issues presented in the Sanctions appeal and the Fees appeal, Judge Liman

found that Rule 37 sanctions are available in Chapter 15 proceedings but could not be used to

hold Worms in contempt because Markus was not a “party” to the FR’s Sanctions Motion under

Rule 37. (Appeal Decision at 701–04.)

       First, Worms argued that the Sanctions Order was invalid because it was predicated on

Rule 37, which Worms interpreted as not ever applying to Chapter 15 proceedings. (Id. at 698.)

The FR countered that Rule 37 sanctions are available in Chapter 15 proceedings. (Id.) Judge

Liman rejected Worms’ argument and held that Rule 37 applies to Chapter 15 contested matters

when a party in interest moves for an order of contempt, as is the situation here. (Id. at 700.)

       Second, Worms argued that, even if Rule 37 applies in a Chapter 15 proceeding, he

cannot be sanctioned because he (as an attorney) is not a party. (Id.) The FR countered that

numerous courts have sanctioned attorneys under Rule 37. (Id.) Judge Liman rejected Worms’

argument and held that the Bankruptcy Court properly read Rule 37 to cover attorneys advising

parties as well as the parties themselves. (Id. at 701.)

       Third, Worms argued that he could not be sanctioned under Rule 37 because the

Subpoena was not directed to his client, Markus, as a “party” to the Chapter 15 proceeding, but

rather was served on her as a non-party pursuant to Rule 45. (Id.) The FR acknowledged that

Rule 37 does not normally apply to Rule 45 subpoenas served on non-parties but argued that


                                                  6
19-10096-mg      Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11           Main Document
                                         Pg 7 of 48



Rule 37 applied here because Markus is a party to the contested matter arising under the Chapter

15 case. (Id. at 702.) Judge Liman found no reason to believe that Markus, as the debtor in a

Chapter 15 proceeding, was a “party” to the FR’s Sanctions Motion under Rule 37 and held that

the FR cannot use Rule 37 to hold Worms in contempt. (Id. at 703–04.) Judge Liman reasoned

that the FR made the decision to serve Markus with a Rule 45 subpoena and the Bankruptcy

Court endorsed that decision in the Discovery Order—having chosen to serve a Rule 45

subpoena, and not having treated Markus as a party upon whom a discovery request must be

served under Rule 26, the FR must live with the consequences. (Id.) Judge Liman stated that the

Bankruptcy Court’s inability to sanction Worms under Rule 37 is relevant to the Sanctions Order

and the Fees Order. (Id.)

       B. Sanctions Order is Affirmed in Part and Vacated in Part

       In the Appeal Decision, Judge Liman (i) vacated the retroactive sanctions in the amount

of $34,000 (the “Lump-Sum Sanctions”) because he found them to be criminal in nature and (ii)

affirmed the Per Diem Sanctions as civil in nature and remanded to this Court for the purpose of

determining the amount that should be imposed on Worms for his failure to comply with

discovery orders. (Id. at 714–15.)

       With respect to the Sanctions Order, individually, Worms did not argue that he in fact

complied with the Discovery Order. (Id. at 704–05.) Rather, Worms argued that the Bankruptcy

Court erred in sanctioning him because the FR did not satisfy its burden of demonstrating that

the documents requested in the Markus Subpoena were in Markus’s possession, custody, or

control. (Id. at 705.) Judge Liman held that the Bankruptcy Court did not err in concluding that

the Markus Subpoena properly compelled production of documents from third parties with




                                                7
19-10096-mg       Doc 293    Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                         Pg 8 of 48



agency relationships to Markus and that Worms failed to comply with the Markus Subpoena

and/or the Discovery Order without justification. (Id. at 707.)

       Worms also challenged the legal authority—Rule 37 and inherent power—pursuant to

which the Bankruptcy Court issued the Sanctions Order. First, Judge Liman found that Worms’

noncompliance with Bankruptcy Court orders did not warrant Rule 37 sanctions because the

Bankruptcy Court’s orders were issued to enforce a Rule 45 subpoena that was served on a non-

party. (Id. at 708.)

       The District Court then considered whether the Sanctions Order could be affirmed based

on its invocation of the Bankruptcy Court’s inherent power. (Id.) Because due process requires

that courts provide notice and opportunity to be heard before imposing any kind of sanctions, an

attorney whom the court proposes to sanction must receive specific notice of the conduct alleged

to be sanctionable and the standard by which that conduct will be assessed, and an opportunity to

be heard on that matter, and must be forewarned of the authority under which sanctions are being

considered, and given a chance to defend himself against specific charges. (Id. at 707 (citing In

re 60 E. 80th St. Equities, Inc., 218 F.3d 109, 117 (2d Cir. 2000).) Judge Liman rejected

Worms’ argument that he did not know or have an opportunity to respond to the threat of being

sanctioned pursuant to the Bankruptcy Court’s inherent authority. (Id. at 708–10.)

       Worms also argued that the Bankruptcy Court’s inherent authority cannot provide a basis

to sanction him because, according to Worms, the Bankruptcy Court’s inherent authority derives

from section 105(a), which limits the Court’s powers to those necessary or appropriate to carry

out the provisions of the Bankruptcy Code and, here, there was no assertion that Worms violated

any sections of the Bankruptcy Code. (Id. at 709–10.) Judge Liman stated that Worms was

incorrect to look at section 105(a). (Id. at 710.) Citing In re Sanchez, 941 F.3d 625 (2d Cir.



                                                 8
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11              Main Document
                                          Pg 9 of 48



2019), Judge Liman found that Worms’ argument—that the inherent authority of a bankruptcy

court is far more restricted than a district court because that inherent authority is defined by

statute—ignores binding circuit authority. (Id.) Judge Liman found that the Bankruptcy Court

had “inherent sanctioning powers.” (Id. (citing In re Sanchez, 941 F.3d at 627).)

         Next, the District Court considered whether the Bankruptcy Court properly found that the

FR established by clear and convincing evidence that Worms violated the discovery orders, as is

required for a contempt order issued pursuant to a court’s inherent authority. (Id. (citing King v.

Allied Vision, Ltd., 65 F.3d 1051, 1058 (2d Cir. 1995)).) “More specifically, a movant must

establish that (1) the order the contemnor failed to comply with is clear and unambiguous, (2) the

proof of noncompliance is clear and convincing, and (3) the contemnor has not diligently

attempted to comply in a reasonable manner.” Id. When reviewing the imposition of sanctions,

courts ordinarily consider: (1) the willfulness of the conduct, (2) the efficacy of lesser sanctions,

(3) the duration of the non-compliance, and (4) whether the litigant was warned of the

consequences of non-compliance. (Id. (citing Agiwal v. Mid Island Mort. Corp., 555 F.3d 298,

302–03 (2d Cir. 2009)).) Judge Liman considered each of these requirements and concluded that

the Bankruptcy Court’s factual findings with respect to each of the elements were all supported

by the record. (Id. at 710–11.) Accordingly, Judge Liman held that there was no basis to disturb

the Bankruptcy Court’s exercise of its inherent authority to sanction Worms. (Id. at 711.)

         Finally, Worms argued that the Sanctions Order improperly held him in criminal

contempt, in violation of his due process rights, and in excess of the Bankruptcy Court’s

jurisdiction. (Id. at 712.) Specifically, Worms objected to the following portion of the Sanctions

Order:

                NOW, THEREFORE, within fourteen (14) days from the date of this Order,
                as a sanction based on Mr. Worms’ failure to comply with discovery orders

                                                  9
19-10096-mg       Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11              Main Document
                                           Pg 10 of 48



               issued by this Court, Mr. Worms is directed to pay to the Clerk of the United
               States Bankruptcy Court for the Southern District of New York $1,000 per
               day or a total of $34,000 since his non-compliance on September 4, 2019 .
               ...

(Id. (citing Sanctions Order at 2).)

       With respect to this issue, Judge Liman found that the Bankruptcy Court could not

properly have imposed criminal sanctions on Worms because the Court applied a “clear and

convincing” evidence standard, rather than finding Worms guilty of contempt “beyond a

reasonable doubt.” (Id. (citing Sanctions Opinion at 396); see also Matter of Ngan Gung Rest.,

Inc., 195 B.R. at 593, 597 (S.D.N.Y. 1996) (“In this case, the Bankruptcy Court found the debtor

guilty of contempt only by ‘clear and convincing evidence,’ and not ‘beyond a reasonable

doubt,’ which would be required for a finding of criminal liability.”).)

       Having determined that the Bankruptcy Court could not have properly issued criminal

sanctions here, Judge Liman turned to whether the sanctions imposed on Worms were criminal

or civil in nature. (Appeal Decision at 711–12.) “Criminal contempt is a crime in the ordinary

sense.” Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827 (1994) (quoting

Bloom v. Illinois, 391 U.S. 194, 201 (1968)). “[C]ivil contempt sanctions, or those penalties

designed to compel future compliance with a court order, are considered to be coercive and

avoidable through obedience, and thus may be imposed in an ordinary civil proceeding upon

notice and an opportunity to be heard.” Id. “[W]hether a contempt is civil or criminal turns on

the ‘character and purpose’ of the sanction involved. Thus, a contempt sanction is considered

civil if it ‘is remedial, and for the benefit of the complainant. But if it is for criminal contempt

the [sanction] is punitive, to vindicate the authority of the court.’” Bagwell, 512 U.S. at 827–28

(citing Gompers v. Bucks Stove & Range Co., 221 U.S. 418, 444 (1911)).




                                                  10
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11              Main Document
                                          Pg 11 of 48



       First, Judge Liman found that the Bankruptcy Court expressly and repeatedly labeled its

sanctions as civil. (Appeal Decision at 712 (citing Sanctions Opinion at 394–95 (discussing the

power to impose civil contempt sanctions and describing the standards for imposing civil

contempt)).) Moreover, the Bankruptcy Court’s stated purpose for imposing the sanctions was to

coerce Worms into compliance. (Id. (citing Sanctions Opinion at 397).) Judge Liman stated that

these features favor construing the sanctions as civil. (Id. at 713.) However, because the stated

purposes of a contempt sanction alone cannot be determinative (see Gompers, 221 U.S. at 444),

Judge Liman then turned to address the nature of the fine imposed on Worms. (Appeal Decision

at 713.)

       Courts look at several factors to determine if a sanction is criminal or civil “including

whether the sanction is intended to be compensatory or punitive; whether it is payable to the

court or to the injured party; whether it is based on past wrongful conduct or is intended to

coerce future compliance; and whether any opportunity to purge the sanction is provided.”

Mackler Prods., Inc. v. Cohen, 225 F.3d 136, 142 (2d Cir. 2000). A sanction “is considered civil

and remedial if it either coerces the defendant into compliance with the court’s order, or . . .

compensates the complainant for losses sustained. Where a fine is not compensatory, it is civil

only if the contemnor is afforded an opportunity to purge.” Bagwell, 512 U.S. at 829. The

Bankruptcy Court ordered Worms to pay two different fines:

               (1) Worms was ordered “to pay to the Clerk of the United States Bankruptcy
               Court for the Southern District of New York $1,000 per day or a total of
               $34,000 since his non-compliance on September 4, 2019”; and

               (2) Worms was “further ordered to pay $1,000 per day going forward for
               each day that he fails to comply with [the Bankruptcy] Court’s discovery
               orders.”

(Sanctions Order at 2.)



                                                 11
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11              Main Document
                                          Pg 12 of 48



       Judge Liman held that the second fine, the Per Diem Sanctions, were plainly civil in

nature because Worms’ opportunity to comply with the discovery orders afforded him an

opportunity to purge his contempt. (Appeal Decision at 713 (citing Bagwell, 512 U.S. at 829

(explaining that “a per diem fine imposed for each day a contemnor fails to comply with an

affirmative court order . . . exert[s] a constant coercive pressure” such that “once the [judicial]

command is obeyed, the future, indefinite, daily fines are purged”)).) As previously stated,

Judge Liman affirmed this Court’s decision to impose the Per Diem Sanctions pursuant to its

inherent authority and remanded for a determination of the amount that should be imposed in

light of the Appeal Decision. (Id. at 714–15.)

       As to the first fine, the Lump-Sum Sanctions, Judge Liman stated that the question turned

on Worms’ inability to avoid or diminish the fine with particular focus placed on the fact that the

fine was payable to the Clerk of the Court rather than to the FR. (Id. at 713.) First, Judge Liman

found that Worms could not diminish the Lump-Sum Sanctions because the Sanctions Order

indicates that the $34,000 is a fixed fine. (Id. at 713–14.) Judge Liman then considered whether

the Lump-Sum Sanctions were compensatory—a necessary component for the Sanctions Order

to be affirmed based on the Bankruptcy Court’s inherent authority. Judge Liman found that the

Lump-Sum Sanctions were not compensatory because it did not attempt to make the FR whole—

the party who unfairly incurred damages as a result of Worms’ noncompliance—nor did it

compensate the judicial system for costs associated with the noncompliance. (Id. at 714.)

Rather, the Lump-Sum Sanctions were payable to the Clerk of the Court “for unspecified

reasons.” (Id.) Further, Judge Liman found that the Bankruptcy Court implied that the $29,000

portion of the Lump-Sum Sanctions was punitive in nature when it explained:

               The sanctions that I am awarding today against Mr. Worms are for flagrant
               violations of Court orders. And that is an affront to the federal court, and

                                                 12
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                          Pg 13 of 48



               for that reason, those sanctions are payable to the clerk of the United States
               Bankruptcy Court for the Southern District of New York.

(Id. (citing Oct. 3, 2019 Hr’g Tr., ECF Doc. # 160 at 70:7–14).) Accordingly, Judge Liman held

that the Lump-Sum Sanctions were improperly criminal in nature and vacated that portion of the

Sanctions Order. (Id.)

       C. Fees Order

       Finally, Judge Liman addressed the Fees Order and reviewed for abuse of discretion. (Id.

at 715.) “A bankruptcy court exceeds its allowable discretion where its decision (1) rest[s] on an

error of law (such as application of the wrong legal principle) or a clearly erroneous factual

finding, or (2) cannot be located within the range of permissible decisions, even if it is not

necessarily the product of a legal error or a clearly erroneous factual finding.” (Id. (quoting

Schwartz v. Geltzer (In re Smith), 507 F.3d 64, 73 (2d Cir. 2007)).) First, Judge Liman found

that the Bankruptcy Court did not abuse its discretion in calculating the $60,000 fee amount

awarded to the FR. (Id. at 716.) While Worms argued that the Bankruptcy Court’s finding of

contempt required an evidentiary hearing, Worms did not contest any of the billing practices or

time entries described in the FR’s motion. (Id. (citing Schlaifer Nance & Co. v. Estate of

Warhol, 194 F.3d 323, 335 (2d Cir. 1999) (“We have held that the opportunity to be heard does

not necessarily entitle the subject of a motion for sanctions to an evidentiary hearing.”)).)

       Judge Liman considered whether the Bankruptcy Court abused its discretion by awarding

$60,000 in attorneys’ fees in connection with the FR’s Sanctions Motion. (Id.) Here, Judge

Liman focused on the FR’s emphasis in the Sanctions Motion of the mandatory nature of the

Rule 37 with respect to the payment of attorneys’ fees by the party who fails to obey a discovery

order. (Id. at 716–17.) By contrast to Rule 37, there is no mandatory award of attorneys’ fees

when a court imposes sanctions pursuant to its inherent authority. (Id. at 717.) Judge Liman


                                                 13
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                          Pg 14 of 48



vacated the Fees Order and remanded to ensure that it was issued pursuant to proper authority—

i.e., whether the Fees Order was issued pursuant to Rule 37 of the Federal Rules of Civil

Procedure or the Court’s inherent authority. (Id.)

                            IV.    ARGUMENTS ON REMAND

        A. FR Remand Brief

        On remand, the FR requests that, pursuant to its inherent authority, the Court: (i) impose

sanctions on Worms from October 3, 2019 onward in an amount not less than $204,000; (ii)

affirm the $60,000 Fees Order; and (iii) impose an additional $115,000 in compensatory

sanctions for attorneys’ fees, which would not have been incurred after October 3, 2019 “but for”

Worms’ bad faith conduct. (FR Remand Brief at 5.) The FR also argues that Worms should not

avoid paying post October 3, 2019 attorneys’ fees based on any alleged financial circumstances.

(Id.)

               1. FR’s Sanctions Argument – Issue 1 on Remand

        The FR requests, inter alia, that “pursuant to its inherent authority, the Court” impose

sanctions in the amount of $204,000, representing $1,000/day in sanctions on Worms from

October 3, 2019—the date that sanctions were first imposed on Worms—until April 24, 2020—

the date on which the FR Remand Brief was filed. (Id. at 7.) The FR argues that sanctions

should be imposed because Worms “thumbed his nose at the Court” by not complying with the

Sanctions Order. (Id. at 6.) The FR asserts that he was able to uncover additional assets via

other means that did not involve the affirmative actions of Worms, including seven bank

accounts at four banks holding more than $3 million in Switzerland, as well as office buildings in

Germany and a hotel in Netherlands. (Id. (citing Sokolov Declaration, Ex. 1).) Worms’ lack of

compliance with the Discover Order has resulted in the FR being uncertain as to whether “other



                                                 14
19-10096-mg      Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                          Pg 15 of 48



assets may have been discovered.” (Id.) The FR rests his arguments on the Court’s inherent

authority to impose sanctions where “foot-dragging [was] used in an effort to prevent [a party]

from getting at records that were relevant to the central issue of the case.” (Id. at 6–7 (quoting

Penthouse Int’l, Ltd. v. Playboy Enters., 663 F.2d 371, 392 (2d Cir. 1981)).)

       The FR notes that he showed “a willingness to have the per diem monetary sanctions

terminated [on] October 30, 2019 if Worms complied with the Sanctions and Fees Orders and

Bykov cooperated” but the FR submits that neither condition occurred. (Id. at 7.) Moreover, the

FR states that he had to “seek Court intervention to get the requested discovery from Bykov”

which provided the unhelpful January 6, 2020 production. (Id.) The FR asserts that, at

minimum, Worms should have “communicated with Markus through her Russian attorneys to

identify her assets and agents who administer them” which would have provided the information

obtained via the Bykov Communication. (Id.) The FR recognizes that the sanctionable amount

is to be determined by the Court but proposes that “the amount can be reduced by attorneys’ fees

paid by Worms to the FR so that the total sanctions amount . . . is not excessive.” (Id.) Finally,

the FR recognizes that while the District Court set aside the $34,000 Lump-Sum Sanctions

imposed for Worms’ conduct prior to October 3, 2019, “the Court could not have been clearer

that this Court’s finding of contempt” was for a civil sanction rather than a criminal one. (Id.)

               2. FR Argues the Court Should Affirm $60,00 Fees Order – Issue 2 on Remand

       The FR argues that the Court should confirm that the $60,000 awarded under the Fees

Order was issued pursuant to its inherent authority because “[t]his Court cited to numerous cases

based on inherent authority in support of the Sanctions and Fees Orders, evidencing both

decisions are supported by inherent authority.” (Id. at 7–8 (citing Sanctions Opinion at 394).)

The FR provides, by way of example, three such cases cited in the Sanctions Opinion: Bagwell,



                                                 15
19-10096-mg       Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11           Main Document
                                           Pg 16 of 48



512 U.S. 821 (1994) (inherent authority); Roadway Express, Inc. v. Piper, 447 U.S. 752 (1980)

(same); In re MF Glob. Holdings Ltd., 560 B.R. 41 (Bankr. S.D.N.Y. 2017) (same).2 The FR

submits that “[t]here is no doubt ‘the fees would not have been incurred but for [Worms’] bad

faith.’” (FR Remand Brief at 8 (quoting Goodyear Tire & Rubber Co. v. Haeger, 137 S.Ct.

1178, 1184 (2017) (reaffirming attorneys’ fees incurred stemming from bad faith may be

awarded under inherent authority)).)

               3. FR Argues that Additional Attorneys’ Fees Should be Awarded

       The FR requests that the Court impose $115,000 in additional compensatory sanctions

against Worms for attorneys’ fees that the FR argues would not have been incurred after October

3, 2019 “but for” Worms’ bad faith. (FR Remand Brief at 5.) The FR submits that the Court’s

inherent power extends to awarding attorneys’ fees incurred on appeal and that the fees of

$115,000 which the FR incurred were reasonable and necessary. (Id. at 8–11.)

                                a. FR Argues that Inherent Power Extends to Awarding Fees
                                   Incurred on Appeal

       First, the FR argues that the Court’s inherent power to award attorneys’ fees extends to

attorneys’ fees incurred on appeal defending the Sanctions Order and Fee Order. (Id. at 9 (citing

Weitzman v. Stein, 98 F.3d 717, 719 (2d Cir. 1996) (reversing failure to award attorneys’ fees

incurred on appeal)).) The FR submits that he need only show that the fees “would not have

been incurred but for the bad faith” of the contemnor. (Id. (quoting Goodyear Tire & Rubber

Co., 137 S.Ct. at 1184).) The FR further provides that:

               [w]hen deciding whether to award fees, courts have focused on the
               willfulness of the contemnor’s misconduct. . . . Thus, while willfulness may
               not necessarily be a prerequisite to an award of fees and costs, a finding of
               willfulness strongly supports granting them. Indeed, to survive review in
               this court, a district court, having found willful contempt, would need to


2
       See FR Remand Brief at 8 n.4.

                                                16
19-10096-mg        Doc 293    Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                          Pg 17 of 48



               articulate persuasive ground for any denial of compensation for the
               reasonable legal costs of the victim of contempt.

(Id. at 9–10 (quoting Weitzman, 98 F.3d at 719).)

       Additionally, the FR cites to a Sixth Circuit decision that affirmed a district court’s

holding that the bankruptcy court did not abuse its discretion where it awarded attorneys’ fees

incurred on appeal resulting from “the plaintiff’s unsuccessful appeals of the orders holding them

in contempt.” (Id. at 10 (quoting Liberis v. Craig, No. 87-5321, 1988 U.S. App. LEXIS 5455, at

*21–22 (6th Cir. Apr. 25, 1988).) The FR further argues that “[t]he question is not . . . whether

[an] appeal was made in bad faith, but whether [the] unsuccessful appeal stemmed directly from

his intentional disregard of the initial order.” (Id. (quoting Williamson v. Recovery Ltd. P’ship,

Case No. 2:06-cv-00292, 2017 U.S. Dist. LEXIS 49086, at *12 (S.D. Ohio Mar. 31, 2017).) The

FR argues that such circumstances are presently before the Court and, accordingly, the Court can

“sanction the contemnor for ‘hampering the enforcement of a court order in bad faith’ when the

‘hampered’ order is that court’s ‘own’ order.” (Id. (quoting Williamson, 2017 U.S. Dist. LEXIS

49086, at *12).)

       Lastly, the FR argues that this case mirrors Liberis: this Court has the inherent authority

to award attorneys’ fees; the FR was forced to defend Worms’ challenges to the Sanctions and

Fees Orders before the District Court on appeal; and the costs incurred by the FR “were a direct

result” of Worms’ “initial contumacious conduct.” (Id. at 11 (quoting Liberis, 1988 U.S. App.

LEXIS 5455 (affirming $36,984.69 in fees and expenses for defending contempt order on appeal

before district court and Circuit Court)); see also Williamson, 2017 U.S. Dist. LEXIS 49086

(awarding over $59,000 in fees incurred on appeal in defending order imposing sanctions under

inherent authority).)




                                                17
19-10096-mg      Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                         Pg 18 of 48



                              b. FR Argues that $115,000 Fees Incurred were Reasonable and
                                 Necessary

       The FR submits that after October 3, 2019, he incurred $129,342.50 in fees which would

not have been incurred but for Worms’ bad faith misconduct. (FR Remand Brief at 12 (citing

Second Marks Fee Declaration, Ex. 2, Appx. A (chart of Worms’ conduct)).) The FR states,

however, that he is taking a conservative approach and is seeking just $115,000 in fees as

compensation even though all billable hours were justified and reasonable. (Id.) The FR’s

Remand Brief includes a chart detailing the fees incurred after October 3, 2019. (Id.) The FR

states that he is not seeking $11,520 incurred in responding to Worms’ Motion on appeal to stay

the Fees Order because much of the work for opposing the stay was used by the FR in its brief

related to the fees appeal. (Id. at n.5.) The FR argues that the fees are reasonable because he

successfully defeated Worms’ appeal of both the Sanctions Order and Fees Order. (Id. at 11–

12.) The FR argues that the fees are necessary because they “would not have been incurred ‘but

for’ Worms’ ‘bad faith’ misconduct.” (Id. at 12.)

               4. FR Argues that Worms’ Alleged Financial Circumstances Should Not Permit
                  Him to Avoid the New Compensatory Sanctions Caused by His Bad Faith
                  Conduct

       The FR argues that Worms’ alleged financial situation is not an excuse to allow him to

avoid new sanctions, since they were imposed due to his bad faith conduct and frivolous

litigating. (Id. at 15.) The FR acknowledges that courts do consider a party’s financial resources

when imposing sanctions. (Id.) However, the FR argues that financial resources should only be

considered if the imposed sanctions will pose an unreasonable burden. (Id. (citing Truong v.

Hung Thi Nguyen, 10 Civ. 386 (DAB), 2013 U.S. Dist. LEXIS 121037, at *16 (S.D.N.Y. Aug.

22, 2013)).) The FR submits that financial resources should not be considered here because “the

imposition of attorneys’ fees under inherent authority implicates equitable considerations.” (Id.)


                                                18
19-10096-mg      Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                          Pg 19 of 48



The “imposition of sanctions in this instance transcends a court’s equitable power concerning

relations between the parties and reaches a court’s inherent power to police itself.” (Id. (citing

Chambers v. NASCO, 501 U.S. 32, 46 (1991)).) The FR argues that since Worms made no effort

to comply with the Discovery Order and acted in bad faith, the Court should consider this

relative to the relief he seeks. (Id. at 16 (citing Precision Instrument Mfg. Co. v. Auto. Maint.

Mach. Co., 324 U.S. 806, 814 (1945)).)

       The FR further argues that if the Court does consider Worms’ financial situation to

determine if the sanctions would be burdensome, the Court should require Worms to sustain his

burden with “hard data.” (Id.) The FR states that to prove an alleged financial burden, courts

have required contemnors to “submit a sworn affidavit, valid and accurate personal financial

records (including tax returns), and any other truthful and relevant supporting documents, which

explain any financial circumstances that demonstrate why [they] cannot pay in full . . .” (Id. at

15 (citing Truong, 2013 U.S. Dist. LEXIS 121037, at *16).) When determining the financial

burden that Worms would face, the FR urges the Court to consider the public’s faith in the

judicial system and how the bar would be negatively impacted if Worms were to escape the

imposed sanctions, as it would be an example of an attorney being treated leniently. (Id. at 16.)

The FR emphasizes that the Court, in making its determination, should consider that Worms’

behavior was voluntary and that he brought this financial burden onto himself by litigating in bad

faith. (Id.) The FR argues that if Worms does meet the heavy standard of proving an

unreasonable financial burden, the Court should at most “extend the time period for payment of

new, full compensatory sanctions for Worms instead of reducing the sanctions amount.” (Id. at

17.)




                                                 19
19-10096-mg      Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                          Pg 20 of 48



       B. Worms Remand Brief

       On remand, Worms argues that (i) the FR is not entitled to any award of sanctions or

legal fees based upon the Mandate Rule and (ii) the $60,000 in legal fees awarded to the FR

pursuant to the Fees Order cannot be reinstated by the Bankruptcy Court because it is undisputed

that the FR relied exclusively upon Rule 37 when he made the legal fees application. (Worms

Remand Brief at 6.) The initial 20 pages of Worms’ Remand Brief recount the various

arguments he made before this Court and the District Court over the past year in opposition to

the FR’s discovery requests and in opposition to the Sanctions Order and Fees Order. (Id. at 6–

24.) These include arguments raised on appeal and rejected by the District Court, specifically

that the Bankruptcy Court’s finding of contempt required an evidentiary hearing (id. at 10–14)

and that the Bankruptcy Court’s inherent authority is derived from section 105(a) of the

Bankruptcy Code and, accordingly, cannot be used to issue the sanctions at issue (id. at 20–24).

               1. Worms Argues that the FR is Not Entitled to Any Fees or Sanctions Under the
                  Mandate Rule

       Worms argues that the Mandate Rule precludes the Bankruptcy Court from

awarding the Sanctions or Legal Fees to the FR. (Id. at 25.) Worms rests his argument

on two cases. Worms asserts that Briggs v. Pennsylvania R. Co., 334 U.S. 304, 306

(1948) states that “an inferior court has no power or authority to deviate from the

mandate issued by an appellate court.” (Worms Remand Brief at 25.) Worms

additionally states that the Second Circuit recently explained the Mandate Rule as

follows: (1) a lower court “must follow the mandate issued by an appellate court,” (2) a

district court cannot consider additional issues on remand, and (3) “where a mandate

directs a district court to conduct specific proceedings and decide certain questions,

generally the district court must conduct those proceedings and decide those questions.”


                                                20
19-10096-mg       Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                           Pg 21 of 48



(Id. (quoting Puricelli v. Republic of Argentina, 797 F.3d 213, 218 (2d Cir. 2015) (citations

omitted)).

       Regarding the amount of sanctions to be imposed on Worms pursuant to the Sanctions

Order, Worms argues that the amount the FR submitted to the Court, $204,000, is in “direct

contravention of the remand order” and thus is a violation of the Mandate Rule. (Id. at 26.)

Additionally, Worms argues that the FR is not entitled to any legal fees for any of the arguments

the FR prepared before the Bankruptcy Court because this would directly contradict the scope of

the remand order and be in violation of the Mandate Rule. (Id.) Worms asserts that, per the

confines of the Mandate Rule, if there is a party to be paid for his sanctionable conduct then it

would be the Clerk of the Bankruptcy Court. (Id. at 27.)

               2. Worms Argues that the Fees Order was Issued Pursuant to Rule 37—Not the
                  Court’s Inherent Authority

       Worms argues that the Fees Order was improperly issued under Rule 37 rather than the

Court’s inherent authority. (Id. at 12.) Worms states that “it is undisputed that the [FR’s] motion

for legal fees . . . was explicitly based upon Federal Rule 37.” (Id. at 19.) Worms argues that the

Fees Order should be vacated because the “District Court specifically determined” that “Ms.

Markus is not a party in the underlying Chapter 15 proceeding” and therefore Worms cannot be

held in contempt of Federal Rule 37. (Id.)

       Worms contends that the sanctions issued under Rule 37 require an evidentiary hearing

and that no such hearing took place. (Id. at 12.) Worms also asserts that the Bankruptcy Court’s

“[o]pinion largely adopted, in many instances verbatim, the assertions and legal arguments which

were presented . . . in the [FR’s] motion” for sanctions and a finding of contempt against Worms

pursuant to Rules 37 and 45. (Id. at 12–13.) Worms recounts, ad nauseum, the arguments

contained in the brief he submitted to the District Court that he is not liable for any legal fees in


                                                  21
19-10096-mg       Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                           Pg 22 of 48



this Chapter 15 proceeding because he is not a party and that there was no finding that

Worms’ client, Ms. Markus, “had failed to comply with discovery and that Worms

advised her not to comply with discovery.” (Id. at 13.)

                3. Worms Argues that Section 105(a) is the Legal Predicate for Civil Contempt,
                   Not the Bankruptcy Court’s Inherent Authority

        Worms argues that under In re Sanchez, 941 F.3d at 627, a bankruptcy court “can impose

sanctions based upon its inherent authority but that authority is limited to the imposition of

relatively minor non-compensatory sanctions.” (Id. at 22.) Worms submits that “a bankruptcy

court cannot exercise its contempt power under Section 105(a) of the Bankruptcy Code except

where there has been a violation of a provision of the Bankruptcy Code.” (Id. at 23.) Using this

logic, Worms contends that the District Court “conflated the Bankruptcy Court’s contempt

authority with its inherent authority to impose sanctions” and that the District Court wrongly

“concluded that the inherent authority of the Bankruptcy Court, an Article I court, was co-

extensive with that of an Article III court.” (Id. at 24.) Worms includes the section 105(a)

argument in his Brief to support his position that this Court’s inherent powers are limited and

that the Court cannot exercise its contempt powers here because there has been no violation of

the Bankruptcy Code.

        Thus, Worms argues that the Appeal Decision forbids this Court from awarding sanctions

or legal fees to the FR because such an award would constitute a compensatory fine rather than a

coercive civil fine. (Id. at 25, 27.) In lieu of compensating the FR, Worms suggests that any fine

imposed upon him should be paid to the Clerk of the Bankruptcy Court, despite contesting the

validity of the fine altogether. (Id. at 27.)




                                                 22
19-10096-mg      Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11           Main Document
                                          Pg 23 of 48



               4. Worms Argues that the $1,000 Per Diem Sanctions are Unlawful and Must be
                  Vacated as a Matter of Law

        Worms does not contend that the $1,000 Per Diem Sanctions are relatively more

burdensome on him due to Worms’ financial circumstances. Rather, Worms argues that the

$1,000 Per Diem Sanctions are unlawful and must be vacated as a matter of law because the

Court, in the Sanctions Opinion, did not apply or analyze the following three factors that courts

in the Second Circuit must consider before imposing sanctions for civil contempt: (1) the

character and magnitude of the harm threatened by the continued contumacy; (2) the probable

effectiveness of any suggested sanction in bringing about compliance; and (3) the contemnor’s

financial resources and the consequent seriousness of the burden of the sanction upon him. (Id.

at 22–23 (quoting Dole Fresh Fruit Co. v. United Banana Co., 821 F.2d 106, 110 (2d Cir.

1987)).) Worms recognizes that the Court did set forth the above factors in the Sanctions

Opinion, but Worms appears to argue that the Sanctions Order imposed an unlawful penalty that

must be vacated as a matter of law because the Court did not “explicitly consider” Worms’

financial circumstances before imposing the sanctions, which Worms interprets Dole to require.

(Id.)

                                 V.    LEGAL STANDARD

        A. Inherent Authority

        Federal courts have inherent powers not granted by rule or statute, so that they may

manage their own affairs and achieve an orderly and expeditious outcome to a case. Link v.

Wabash R. Co., 370 U. S. 626, 630–631 (1962). In invoking the inherent power to punish

conduct which abuses the judicial process, a court must exercise discretion in fashioning an

appropriate sanction, which may include imposing attorneys’ fees. Chambers, 501 U.S. 32, 44–

45 (1991). Federal courts are allowed to exercise their inherent power to assess such fees as a


                                                23
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                          Pg 24 of 48



sanction when a party has acted in bad faith, vexatiously, wantonly, or for oppressive reasons, or

delays or disrupts the litigation or hampers a court order’s enforcement. Id. at 45–46.

       Granting attorney’s fees through a court’s inherent power requires a clear demonstration

of bad faith. United States v. Int’l Bhd. of Teamsters, 948 F.2d 1338, 1347 (2d Cir. 1991). There

must be evidence on the record that the challenged actions are taken for improper purposes, such

as harassment or delay and a high degree of specificity in the factual findings of the lower courts.

Oliveri v. Thompson, 803 F.2d 1265, 1272 (2d Cir. 1986). See also Kerin v. U.S. Postal Service,

218 F.3d 185, 192 (2d Cir. 2000) (“General characterizations of the nature of the losing party’s

behavior, unaccompanied by specific references to bad faith conduct, are not enough”). The

attorney’s actions must be so completely without merit “as to require the conclusion that they

must have been undertaken for some improper purpose such as delay.” Oliveri, 803 F.2d at

1273. The Second Circuit interprets this standard restrictively. Eisemann v. Greene, 204 F.3d

393, 396 (2d Cir. 2000). See, e.g., Milltex Indus. Corp. v. Jacquard Lace Co., 55 F.3d 34, 41 (2d

Cir. 1995) (declining to uphold attorney’s fees even though the attorney’s behavior was “hardly

exemplary,” since it was not possible to say with assurance that the actions were entirely

meritless and motivated by improper purpose).

       A person has acted in bad faith when he delays or disrupts litigation or hampers

enforcement of a court order. Chambers, 501 U.S. at 44. Clear evidence of a conscious

disregard of one’s discovery obligations is also sufficient to find bad faith. See, e.g., Barney v.

ConEd, 99-cv-823 (KAM)(SMG), 2012 U.S. Dist. LEXIS 36100, at *19 (E.D.N.Y. Mar. 16,

2012) (holding a lawyer in contempt and requiring the payment of attorney’s fees for not

producing discovery documents pursuant to the court’s inherent power); Brick v. HSBC Bank

USA, 04-CV-0129E(F), 2004 U.S. Dist. LEXIS 16196 (W.D.N.Y Aug. 11, 2004) (upholding



                                                 24
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11              Main Document
                                          Pg 25 of 48



attorneys’ fees assessed under the Bankruptcy Court’s inherent power for withholding and

misrepresenting the completeness of discovery documents).

       B. Civil Contempt and Opportunity to Purge

       In dicta, the United States Supreme Court discussed that a fine “is remedial when it is

paid to the complainant, and punitive when it is paid to the court, though a fine that would be

payable to the court is also remedial when the defendant can avoid paying the fine simply by

performing the affirmative act required by the court’s order.” Hicks ex. Rel. Feiock v. Feiock,

485 U.S. 624, 632 (1988). A civil contempt fine must afford the contemnor the ability “to purge

the contempt and obtain his release by committing an affirmative act, and thus [the contemnor]

‘carries the keys of his prison in his own pocket.’” Bagwell, 512 U.S. at 828 (quoting Gompers,

221 U.S. at 442 ); see also United States v. United Mine Workers, 330 U.S. 258, 305 (1947)

(stating that a fine would be coercive, rather than punitive, where it was “conditioned on the

defendant’s failure to purge itself within a reasonable time.”) “[B]ankruptcy courts, like Article

III courts, possess inherent sanctioning powers. And, as relevant here, these include the power to

impose relatively minor non-compensatory sanctions on attorneys appearing before the court in

appropriate circumstances.” In re Sanchez, 941 F.3d. at 628. In Leadsinger, Inc. v. Cole, No.

05CV5606, 2006 U.S. Dist. LEXIS 55550, at *77 (S.D.N.Y. Aug. 4, 2006), the court held, inter

alia, that a defendant who failed to comply with an earlier court order “shall be required to pay a

fine to the Clerk of the Court . . . $500 for the first violation” and that the fine would double with

each subsequent violation. The Second Circuit affirmed a district court’s ruling that a party’s

civil fines, incurred in contempt of a court order, could be payable to the United States noting

that “[t]he size of these fines does not compel the conclusion that the fines are punitive and

criminal in the face of the strong indications that the fines are designed to coerce compliance



                                                 25
19-10096-mg      Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                          Pg 26 of 48



with the court’s order, and may be escaped by defendants if they conform their conduct.” New

York State NOW v. Terry, 159 F.3d 86, 95 (2d Cir. 1998).

       Another judge on this Court has found a debtor in contempt of a discovery order

imposing sanctions at “$1,000.00 per day, nunc pro tunc . . . and continuing until” the debtor

complied with the U.S. Trustees’ discovery requests. O’Toole v. Wrobel (In re Sledziejowski),

Adv. No. 13-08317 (SHL), 2015 Bankr. LEXIS 1523, at *23 (Bankr. S.D.N.Y. May 4, 2015)

(Lane, J.). This is similar to the Per Diem Sanctions of $1,000 placed on Worms until he

complied with the Discovery Order. Compliance with a discovery order need only give the

litigant “an opportunity to purge.” Bagwell, 512 U.S. at 829. “[A] per diem fine imposed for

each day a contemnor fails to comply with an affirmative court order . . . exert[s] a constant

coercive pressure” such that “once the [judicial] command is obeyed, the future, indefinite, daily

fines are purged.” Id.

       C. The Mandate Rule

       “In earliest days [the Supreme Court] consistently held that an inferior court has

no power or authority to deviate from the mandate issued by an appellate court.” Briggs,

334 U.S. at 306. Where a mandate limits the issues open for consideration on remand, a

district court ordinarily cannot consider additional issues. Puricelli, 797 F.3d 213, 218

(2d Cir. 2015) (citing Sompo Japan Ins. Co. of Am. v. Norfolk S. Ry., 762 F.3d 165, 175

(2d Cir. 2014)). The “mandate rule prevents re-litigation in the district court not only of

matters expressly decided by the appellate court, but also precludes re-litigation of issues

impliedly resolved by the appellate court’s mandate.” Sompo Japan Ins. Co., 762 F. 3d at

175 (quoting Brown v. City of Syracuse, 673 F.3d 141, 147 (2d Cir. 2012)).




                                                 26
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                          Pg 27 of 48



                                     VI.    DISCUSSION

       For the reasons discussed below, the Court finds that (i) sanctions should be imposed on

Worms in the amount of $55,000 for 55 days of noncompliance with the Discovery Order from

October 3, 2019 until his contempt was purged on November 27, 2019 by virtue of the Bykov

Communication; (ii) the Fees Order was properly issued pursuant to the Court’s inherent

authority and the FR is entitled to an award of attorneys’ fees in the reduced amount of $36,600;

and (iii) additional compensatory sanctions against Worms are awarded to the FR in the amount

of $63,500 for attorneys’ fees that would not have to have been incurred by the FR after October

3, 2019 “but for” Worms’ willful bad faith conduct.

       A. The Court Rejects Worms’ Section 105(a) Argument as Frivolous

       As an initial matter, the Court rejects Worms’ argument that the Court is powerless to

award attorneys’ fees pursuant to the limitations in section 105(a) of the Bankruptcy Code.

Reading the Worms Remand Brief generously, it appears to argue that this Court’s inherent

powers are limited to section 105(a), which, here, precludes the Court from exercising its

contempt powers to award $60,000 in attorneys’ fees to the FR pursuant to the Fees Order.

       The District Court summarily dismissed Worms’ contention that the “Bankruptcy

Court’[s] inherent authority. . . cannot provide a legal basis to sanction” him. (Appeal Decision

at 709–710.) Worms argued that Bankruptcy Code section 105(a) applied to violations of the

Bankruptcy Code only. (Id.) Worms argued before the District Court that he could not be

sanctioned because he had violated no section of the Bankruptcy Code and therefore, he could

not be sanctioned. (Id.) The District Court dismissed this argument on two grounds.

       First, the District Court simply noted that “[t]he majority of cases conclude that all courts,

whether created pursuant to Article I or Article III of the Constitution, have inherent civil



                                                 27
19-10096-mg        Doc 293    Filed 08/03/20 Entered 08/03/20 08:06:11              Main Document
                                          Pg 28 of 48



contempt power to enforce compliance with their lawful judicial orders, and no specific statute is

required to invest a court with civil contempt power.” (Id. (citing 2 COLLIER ON BANKRUPTCY ¶

105.02 (16th ed. 2020).) Second, the District Court noted that Worms’ argument ignored

binding circuit authority. (Id.) The District Court relied on the Second Circuit’s ruling in In re

Sanchez to overrule Worms’ argument. (Id.) In that case the Second Circuit held that

bankruptcy courts, like Article III courts, have “inherent sanctioning powers” with the rationale

being that the power to sanction is not contingent on Article III status but is “inherent in the

nature of federal courts as institutions charged with judicial functions.” In re Sanchez, 941 F.3d

at 627.

          B. The Court Imposes Per Diem Sanctions on Worms in the Amount of $55,000

          As previously stated, the Court on remand must determine the sum of $1,000/day

sanctions, the Per Diem Sanctions, that should be imposed on Worms. (Appeal Decision at 714–

15.) To answer this question, the Court must determine when Worms’ contempt was purged—

i.e., when noncompliance with the Discovery Order ceased. The FR argues that Worms still has

not complied with the Discovery Order and requests Per Diem Sanctions totaling $204,000 for

Worms’ noncompliance from October 3, 2019 to April 24, 2020 (date the FR Remand Brief was

filed). (FR Remand Brief at 7.) Worms argues that the $204,000 amount sought by the FR “is in

direct contravention of the District Court’s remand order which explicitly stated that ‘the Court

doubts the basis for continuing to hold Mr. Worms in contempt at any time after the contempt

was purged—directly or indirectly.’” (Worms Remand Brief at 26.) Worms also argues that “it

would violate the Mandate Rule, and be reversible error, if the Bankruptcy Court imposed

sanctions upon [him] of $204,000 in contravention of the District Court’s remand order.” (Id.)

Worms also appears to argue that the fact that the Per Diem Sanctions are payable to the Clerk of



                                                 28
19-10096-mg      Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                         Pg 29 of 48



the Court renders them punitive and not compensatory and are thus an unlawful penalty which

must be vacated as a matter of law. (Id. at 26–28.)

               1. Worms’ Contempt was Purged via the Bykov Communication

       It is indisputable that Worms has done nothing to comply with the Discovery Order under

which the Per Diem Sanctions were ordered. Indeed, Worms does not present facts or even

attempt to argue that he has complied with the Discovery Order. However, the Appeal Decision

provides that “[b]riefing before this Court suggests that noncompliance with the [Discovery

Order] may have ceased. (Appeal Decision at 714.)

       In response to Worms’ motion to stay the Sanctions Order pending appeal, the FR

describes “‘a change of circumstances’ insofar as ‘counsel for [Bykov], who holds a power of

attorney from Markus and instructs Worms, agreed that Bykov would send notices to Markus’

agents to obtain documents regarding Markus’ assets responsive to the [Markus Subpoena].’”

(Id. at 714–15.) Worms urges the Court to interpret this passage from the Appeal Decision to

mean that the “District Court has categorically stated that any contempt by Mr. Worms

concerning the Discovery Order has either directly or indirectly been purged by the compliance

with that Discovery Order by ‘counsel for [Bykov].’” (Worms Remand Brief at 25 (quoting

Appeal Decision at 714).) While Worms’ interpretation is patently incorrect, in light of the

above language from the Appeal Decision, the Court must determine whether Worms’ contempt

was purged indirectly by virtue of the Bykov Communication. (Appeal Decision at 714–15.)

       As previously stated, at the October 17 Hearing, Mr. Singer represented that he had an

agreement from Bykov to send a letter—i.e., the Bykov Communication—pursuant to the power

of attorney issued by Markus, requesting production of documents proposed by the FR. (Oct. 17,

2019 Hr’g Tr. at 88–89). It appears that the FR viewed Singer’s proposal for Bykov to contact



                                               29
19-10096-mg       Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11        Main Document
                                           Pg 30 of 48



Markus’ agents to obtain documents responsive to the Markus Subpoena as an adequate

substitute for Worms’ compliance with the Discovery Order. Indeed, the FR’s Stay Opposition

filed before the District Court states that

                because of a change of circumstances, the Markus FR does not oppose
                staying the $1,000 per day fine imposed for contempt after October 30,
                2019, provided Worms certifies that he paid into Court the sanctioned
                amount of $34,000 (from September 4 through October 8) due on October
                22, plus an additional $21,000 (from October 9 through 30) for a total of
                $55,000. At an October 17, 2019 hearing, counsel for Ilya Bykov
                (“Bykov”), who holds a power of attorney from Markus and instructs
                Worms, agreed that Bykov would send notices to Markus’ agents to obtain
                documents regarding Markus’ assets responsive to the Markus Subpoena.
                Because Bykov has agreed to comply with the July 30 Order enforcing the
                Markus Subpoena on Worms’ behalf, the Markus FR does not oppose
                staying further penalties on Worms based on the above condition.

(FR’s Stay Opposition at 6.)

        While the FR’s statement was clearly in connection with Worms’ request for a stay of the

Sanctions Order, it suggests that the FR views Bykov’s compliance with the Discovery Order—

contacting Markus’ agents to obtain documents within Markus’ “possession, custody and

control” that were responsive to the Markus Subpoena—to be indirect compliance on Worms’

behalf. Indeed, the FR’s offer to not oppose staying further penalties on Worms is “conditioned”

upon Worms’ certification that he paid to the Court the sanctioned amounts—it was not

conditioned upon Worms’ certification that he has or will contact Markus’ agents in compliance

with the Court’s discovery orders. (Id.) In the FR’s own words, “Bykov has agreed to comply

with the July 30 Order [Discovery Order] enforcing the Markus Subpoena on Worms’ behalf.”

(Id.)

        The Bykov Communication Order directed the Bykov Communication be sent within

seven (7) days of November 21, 2019. (Bykov Communication Order ¶ 4.) It is unclear as to the

exact date on which the Bykov Communication was sent. However, the FR stated that on


                                               30
19-10096-mg      Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                         Pg 31 of 48



January 6, 2020, Bykov, through his counsel, produced 8,666 pages of documents. (Mar. 9,

2020 Hr’g Tr., District Court, ECF Doc. # 25 at 51:5–16; see also FR Remand Brief at 7.) The

FR’s statement on the record led the District Court to question “what basis [it] would have for

continuing to hold Mr. Worms in contempt, either directly or indirectly, by the person whom he

reports the contempt has been purged.” (Id.)

       If the Bykov Communication was sent on November 27, 2019—within seven (7) days of

entry of the Bykov Communication Order—then Worms contempt would have been purged on

that date, which is 55 days after the October 3, 2019 hearing at which the Per Diem Sanctions

were imposed on Worms.

       On remand, the FR argues that the Bykov Communication was fruitless and unhelpful

because the documents produced were duplicative. (FR Remand Brief at 6–7.) The FR points to

the fact that, through his own efforts, the FR uncovered additional assets which Markus

concealed, including seven bank accounts at four banks holding more than $3 million in

Switzerland, as well as office buildings in Germany and a hotel in Netherlands. (Id. at 6.) The

FR argues that all of these assets, and many others, would have been disclosed by Worms by

contacting Markus and her agents if he had complied with the Court’s orders. (Id.) Generally,

the FR’s argument focuses on the fact that Worms has still done nothing to comply with the

Discovery Order.

       However, the FR cannot have it both ways—he cannot agree for Bykov to contact

Markus’ agents to obtain documents responsive to the Markus Subpoena as an adequate

substitute for Worms’ compliance with the Discovery Order then subsequently argue that

Worms’ should continue to be held in contempt for not contacting Markus’ agents. In light of

Worms’ willful failure to provide discovery required by the Markus Subpoena, the FR made the



                                               31
19-10096-mg         Doc 293    Filed 08/03/20 Entered 08/03/20 08:06:11           Main Document
                                           Pg 32 of 48



calculated decision to pursue responsive documents by other means, namely the Bykov

Communication. The FR must live with his decision.

       The Court hereby finds and concludes that Worms shall pay the Clerk of the United

States Bankruptcy Court for the Southern District of New York Per Diem Sanctions in the

amount of $55,000. That sanction is imposed on Worms for 55 days of noncompliance with the

Discovery Order from October 3, 2019 until his contempt was purged on November 27, 2019 by

virtue of the Bykov Communication. The sanction amount shall be paid to the Clerk within

fourteen (14) days from the entry of this Opinion and Order unless stayed by an order of the

District Court.

                  2. The Per Diem Sanctions are Not Punitive

       The Sanctions Order directs Worms to pay the amount of Per Diem Sanctions to the

Clerk of the Bankruptcy Court. (Sanctions Order at 2.) Worms appears to indirectly argue that

the fact that the Per Diem Sanctions are payable to the Clerk of the Court renders them punitive

and not compensatory and are thus an unlawful penalty which must be vacated as a matter of

law. (Worms Remand Brief at 26–28.) The Court rejects that argument.

       The District Court held that the Per Diem Sanctions “are plainly civil.” (Appeal Decision

at 713.) The fact that the Per Diem Sanctions are payable to the Clerk of the Court does not

render then punitive. In dicta, the Supreme Court has stated that a fine “is remedial when it is

paid to the complainant, and punitive when it is paid to the court, though a fine that would be

payable to the court is also remedial when the defendant can avoid paying the fine simply by

performing the affirmative act required by the court’s order.” Hicks v. Feiock, 485 U.S. 624,

632 (1988). Further, in Leadsinger, Inc. v. Cole, 05 Civ. 5606 (HBP), 2006 U.S. Dist. LEXIS

55550, at *77 (S.D.N.Y. Aug. 4, 2006), the court held, inter alia, that a defendant who failed to



                                                32
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11              Main Document
                                          Pg 33 of 48



comply with an earlier court order “shall be required to pay a fine to the Clerk of the Court . . .

$500 for the first violation” and that the fine would double with each subsequent violation. The

Second Circuit affirmed a district court’s ruling that a party’s civil fines, incurred in contempt of

a court order, could be payable to the United States noting that “[t]he size of these fines does not

compel the conclusion that the fines are punitive and criminal in the face of the strong

indications that the fines are designed to coerce compliance with the court’s order, and may be

escaped by defendants if they conform their conduct.” New York State NOW v. Terry, 159 F.3d

86, 95 (2d Cir. 1998).

       At any time after the Per Diem Sanctions were imposed, Worms had the opportunity to

stop the ever growing fine by substantively complying with the Court’s order. However,

Worms’ flagrant intransigence to this Court’s demands increased the size of his civil sanctions

and thus increased the harm to his pocketbook. Compelling payment to the Clerk of the Court is

within the inherent authority of the Bankruptcy Court and falls well within the remand order of

the District Court.

               3. The Mandate Rule Is Not Applicable

       Worms’ basic understanding of the Mandate Rule is correct—the Bankruptcy Court’s

scope on remand is limited by the District Court’s remand order. As previously stated, the

remand here was limited to (1) a factual inquiry to determine when the contempt was purged and

thus the amount of sanctions to be imposed on Worms, and (2) a determination of whether the

Fees Order was issued pursuant to proper authority. (Appeal Decision at 714–17.) However,

Worms’ willfully ignores and/or misinterprets the Appeal Decision.

       The remand order limited this Court’s charge to a factual determination of the amount of

sanctions as a result of Worms’ sanctionable conduct at least until the indirect purging of



                                                 33
19-10096-mg      Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                         Pg 34 of 48



contempt which occurred via the Bykov Communication. This Court has, in effect, given

Worms the benefit of the doubt, and concluded that the Bykov Communication cut-off the period

for which the $1,000 Per Diem Sanction applies. Worms’ Remand Brief makes no argument for

lessening the amount he is to be sanctioned because of any number of reasons. At the very least,

Worms is right about one thing—he will need to pay the Clerk of the Bankruptcy Court for his

sanctionable conduct. (Worms Remand Brief at 27.)

       Moreover, Worms wrongly argues that awarding attorneys’ fees would be improper

because it would violate the Mandate Rule. The remand order clearly states that this Court is

permitted to find proper authority for awarding attorneys’ fees for the original action. (Appeal

Decision at 714–17.) Provided that proper authority is be found, nothing in the remand order

prevents this Court from awarding attorneys’ fees for Worms’ misconduct.

       C. The Fees Order was Issued Pursuant to this Court’s Inherent Authority

       The Fees Order was vacated by the District Court and remanded for this Court to ensure,

in light of the Appeal Decision, that the Fees Order was issued pursuant to proper authority—i.e.,

whether the Fees Order was issued pursuant to Rule 37 of the Federal Rules of Civil Procedure

or the Court’s inherent authority. (Id.) When read together, the Fees Order and Sanctions

Opinion clearly provide that the Fees Order was issued pursuant to the Court’s inherent

authority. Worms is incorrect to focus his remand argument on the authority for fees cited by the

FR in his Sanctions Motion. (Worms Remand Brief at 13, 18.)

       The Sanctions Opinion held that contempt sanctions are appropriate where a party or

attorney violates court orders. (Sanctions Opinion at 393.) It contains an analysis of the Court’s

authority to punish for contempt, which extensively details both sources of authority—Rule 37

and the Court’s inherent power—which permit sanctions. Id. The Sanctions Opinion states that

courts have “inherent contempt authority as a power ‘necessary to the exercise of all others.’”
                                                34
19-10096-mg      Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11              Main Document
                                          Pg 35 of 48



(Id. at 394 (quoting Bagwell, 512 U.S. at 831 (“Courts independently must be vested with power

to impose silence, respect, and decorum, in their presence, and submission to their lawful

mandates, and to preserve themselves and their officers from the approach and insults of

pollution.”)).) It asserts that Judges must have contempt powers to ensure that there is “due and

orderly administration of justice” and to maintain the authority and dignity of the Court. (Id.

(citing Piper, 447 U.S. at 764.)) The opinion confirms that this necessary power includes the

power to fine. (Id. (citing Sigety v. Abrams, 632 F.2d 969, 976 (2d Cir. 1980)).)

       After establishing that the Court had the inherent power to hold Worms in contempt, the

Court moved on to determine whether Worms should be held in contempt. (Id. at 395–97.) The

test that the Court applied is a test based on the Court’s inherent power, which may only be

exercised when “(1) the order the party allegedly failed to comply with is clear and

unambiguous, (2) the proof of noncompliance is clear and convincing, and (3) the party has not

diligently attempted in a reasonable manner to comply.” (Id. at 395.) Utilizing this test, the

Court found that Worms’ behavior satisfied all three prongs. (Id. at 396.) The Discovery Order

requiring Worms to produce all responsive documents, including documents in the possession of

Markus’ agents and attorneys, are clear and unambiguous, the evidence of Worms’

noncompliance is clear and convincing, and the evidence also establishes that Worms has not

diligently attempted in a reasonable manner to comply with the discovery orders. (Id.) After

concluding its analysis, the Sanctions Opinion states that “sanctions against Worms are

appropriate in the Markus case pursuant to Rule 37 and for civil contempt.” (Id.) Since the

Court already stated that it may hold a party in civil contempt based on its inherent power, the

sanctions on Worms were thus granted pursuant to both Rule 37 and civil contempt. (Id. at 395.)




                                                35
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                          Pg 36 of 48



       Unlike the Sanctions Order, the Fees Order does not explicitly reference which authority

the attorneys’ fees are granted under. However, when awarding fees against Worms because of

his “willful disregard of this Court’s two discovery orders issued nearly two months ago” the

Fees Order cites to the section of the Sanctions Opinion that applied the inherent power civil

contempt test to Worms’ situation. (Fees Order at 2 (citing Sanctions Opinion at 396–97).) As

the Fees Order references the section of the Sanctions Opinion that analyzed the Court’s inherent

power, the attorneys’ fees were granted pursuant to the Court’s inherent authority rather than

under Rule 37. (Sanctions Opinion at 394–97.)

       In the Worms Remand Brief, Worms argues that the attorneys’ fees could not have been

granted pursuant to the Court’s inherent authority, as the FR only asked for relief based on Rule

37. (Worms Remand Brief at 9.) While the Federal Rule is a large part of the FR’s argument, in

his Motion for Sanctions he cites to Shillitani v. U.S. for the proposition that “[t]here can be no

question that courts have inherent power to enforce compliance with their lawful orders through

civil contempt.” (Sanctions Motion at 21 (citing Shillitani v. U.S., 384 U.S. 364, 370 (1966)).)

The FR’s Motion subsequently cites to Paramedics Electromedicina Comercial, Ltda. v. GE

Med. Sys. Info., Inc., for the proposition that “Courts have broad discretion to design a remedy

that will bring about compliance.” (Id. (citing Paramedics Electromedicina Comercial, Ltda. v.

GE Med. Sys. Info., Inc., 369 F.3d 645, 657 (2d Cir. 2004)).) The FR points to the Court’s broad

discretion to design a remedy, which encompasses the ability to shift attorneys’ fees. (Id.)

       Accordingly, the Fees Order was issued pursuant to proper authority and the Court

concludes that the Court properly imposed attorneys’ fees against Worms payable to the FR

based on Worms’ civil contempt.




                                                 36
19-10096-mg      Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                          Pg 37 of 48



        VII.     TOTAL AMOUNT OF FEES TO BE AWARDED TO THE FR

       On remand, the FR asks the Court to award two sets of compensatory sanctions against

Worms and award the FR attorneys’ fees that the FR argues would not have incurred but for

Worms’ bad faith conduct. First, the FR requests that the Court affirm the $60,000 amount

awarded pursuant to the Fees Order for fees incurred in the initial proceeding before this Court.

(FR Remand Brief at 5.) Second, the FR requests that the Court impose $115,000 in additional

compensatory sanctions against Worms for attorneys’ fees that the FR argues would not have

been incurred after October 3, 2019. (Id.) For the reasons discussed below, the Court agrees

with the FR that both sets of compensatory sanctions are warranted. But the Court disagrees

with the FR about the amounts of fees that should be awarded at this stage of the case.

       The FR submits that the Court’s inherent power extends to awarding attorneys’ fees

incurred defending the Sanctions Motion after October 3, 2019, including on appeal, and that the

FR incurred fees of $115,000, which were reasonable and necessary. (Id. at 8, 11.) The FR

argues that the fees are reasonable because he successfully defeated Worms’ appeal of both the

Sanctions Order and Fees Order. (Id. at 11–12.) The FR argues that the fees are necessary

because they would not have been incurred but for Worms’ bad faith misconduct. (Id. at 12.)

The FR supports his argument in favor of awarding additional attorneys’ fees with caselaw

standing for the proposition that the FR need only show the fees requested ‘“would not have

been incurred but for the bad faith”’ of Worms, the contemnor. (Weitzman, 98 F.3d at 719

(quoting Goodyear, 137 S.Ct. at 1184).) The Court already found in its Sanctions Opinion that

Worms engaged in willful misconduct. Much ink has already been spilled describing Worms’

persistent misconduct. There is no need to repeat it here. Suffice it to say, the Court’s award of




                                                37
19-10096-mg          Doc 293        Filed 08/03/20 Entered 08/03/20 08:06:11                       Main Document
                                                Pg 38 of 48



attorneys’ fees fairly compensates the FR for attorneys’ fees incurred for the FR’s successful

arguments in obtaining the sanctions orders.

         As detailed below, the Court finds that the FR overstates his success on appeal and

incorrectly alleges that nearly all of Worms’ conduct since October 3, 2019 is willfully frivolous

and rooted in bad faith. The Appeal Decision appears to question whether the full $60,000 in

fees awarded in the initial proceeding is appropriate due to limited success of the FR’s argument.

(See Appeal Decision at 716–17.)

         Accordingly, the Court reduces the award of attorneys’ fees to the FR, principally

limiting the fee award to the legal work on the arguments that were successful on the appeal to

the District Court. The Court awards the FR attorneys’ fees in the amount of $36,600 for the

work done in the bankruptcy court, which is $23,542 less than originally requested and awarded

pursuant to the Fees Order. The Court also awards the FR attorneys’ fees in the amount of

$63,500 for legal work on the successful arguments on the appeal to the District Court, which is

$51,500 less than the $115,000 requested.

         A. The FR Should Recover Fees Only for Successful Arguments in the Initial
            Bankruptcy Court Proceeding and on Appeal

         Precedent supports awarding attorneys’ fees in circumstances such as those present here.

Hensley v. Eckerhart, 461 U.S. 424, 425 (1983).3 If a plaintiff prevails on one claim but not the

others, the Court must address two questions: (1) whether the plaintiff failed to “prevail on

claims that were unrelated to the claims on which he succeeded” and (2) whether the plaintiff


3
          It is important to note that Hensley, which establishes the test for dealing with parties who were successful
on only some of their claims, and the cases that follow are based on statutes meant to protect Civil Rights. These
statutes explicitly provide for the reimbursement of attorneys’ fees to the prevailing party. See, e.g., 42 U.S.C. §
1983. The FR cites this line of cases as authority that his fees should not be reduced. (FR Remand Brief at 11–12.)
But there is also caselaw citing the same line of cases that justify the reduction of attorneys’ fees within the
Bankruptcy Court. See, e.g., Sec. Investor Prot. Corp. v. Bernard L. Madoff Inv. Sec. LLC (In re Madoff), Adv. Pr.
No. 08-01789 (SMB), 2020 Bankr. LEXIS 724, at *53 (Bankr. S.D.N.Y Mar. 20, 2020) (reducing attorneys’ fees
awarded pursuant to Rule 37 because of vague time records).

                                                          38
19-10096-mg       Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11              Main Document
                                           Pg 39 of 48



“achieve[d] a level of success that makes the hours reasonably expended a satisfactory basis for

making a fee award.” Hensley, 461 U.S. at 434. The “court may exclude any hours spent on

severable unsuccessful claims . . . , those that are distinct in all respects from the successful

claims,” from the total attorneys’ fees incurred. Green v. Torres, 361 F.3d 96, 98 (2d Cir. 2004).

However, if the claims “involve a common nucleus of facts or are based on related legal

theories,” attorneys’ fees may be recovered for both the successful and unsuccessful claims. Id.

The reasoning is that it is difficult to divide hours spent on each claim since the attorney’s time

will be devoted generally to the litigation as a whole. Hensley, 461 U.S. at 435.

       If the claims are related and not severable, the court must focus on the level of success

achieved by the plaintiff. Id. If a plaintiff has achieved only partial or limited success, awarding

the full amount of fees may be excessive, even if the claims were “related, not frivolous, and

raised in good faith.” Id. at 436. In contrast, a plaintiff who has won substantial relief should

not have his attorney’s fee reduced simply because the district court did not adopt each

contention raised. Id. at 439. To determine the prevailing party’s degree of success, a court

must consider the quantity and quality of relief obtained as compared to what the plaintiff sought

to achieve, as evidenced by their complaint. Carroll v. Blinken, 105 F.3d 79, 81 (2d Cir. 1997).

       The Second Circuit has applied this test to reduce attorneys’ fees of the prevailing party.

See Green v. Torres, 361 F.3d (upholding a ruling for a reduction of attorneys’ fees by 20%

because several of the claims were overbroad and withdrawn after substantial discovery had been

completed). Courts also reduce fees when plaintiffs received only portion of the injunctive relief

and damages sought. See, e.g., Torcivia v. Suffolk Cty., 437 F. Supp. 3d 239, 256 (E.D.N.Y.

2020) (reducing fees by 40% where a Plaintiff only received a small portion of the injunctive

relief and damages sought).



                                                  39
19-10096-mg      Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                          Pg 40 of 48



           1. The Successful and Unsuccessful Claims on Appeal are Interrelated

       The FR partially succeeded on Worms’ appeal of the Sanctions Order and Fees Order.

Notably, and tellingly, the Appeal Decision first addresses an issue common to both appeals: the

FR’s argument that Worms can be sanctioned under Rule 37. (Appeal Decision at 701–05.)

Ultimately, Judge Liman rejected the FR’s argument and held that the FR cannot use Rule 37 to

hold Worms in contempt as an attorney for a person who was served with a Rule 45 subpoena.

(Id. at 704.) Judge Liman emphasized that this Court’s inability to sanction Worms under Rule

37 is relevant to the Sanctions Order and the Fees Order. (Id.) With respect to the Sanctions

Order, Judge Liman affirmed the $1,000 Per Diem Sanctions, but only to the extent that they

were imposed pursuant to the Court’s inherent authority. (Id. at 714–15.) Judge Liman vacated

the portion of the Sanctions Order imposing the retroactive $34,000 Lump-Sum Sanctions as

improperly criminal in nature. (Id.) With respect to the Fees Order, Judge Liman affirmed the

factual basis for awarding the FR $60,000 in attorneys’ fees but vacated the Fees Order and

remanded for the Court to ensure that it was issued pursuant to the proper authority. (Id. at 716–

17.)

       The FR argues that he prevailed entirely on his claim and was wholly successful on

appeal as he received the full $60,000 in attorneys’ fees and the full $1,000 Per Diem Sanctions.

(FR Remand Brief at 11–12.) However, a large majority of the work completed since the

inception of the FR’s case for sanctions and to hold Worms in contempt related to the ultimately

unsuccessful legal theory under Rule 37, despite the success of the overall relief sought.

Ultimately, the Court has discretion in determining the amount of a fee award in order to avoid

frequent appellate review, as long as the Court provides a concise but clear explanation of its

reasons. Hensley, 461 U.S. at 437. The Court may “attempt to identify specific hours that



                                                40
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                          Pg 41 of 48



should be eliminated, or it may simply reduce the award to account for the limited success.” Id.

at 436–37.

             2. Discretionary Reduction in Fees before the Bankruptcy Court and on Appeal to
                Account for Time Spent on Rule 37 and Rule 45 Research

       The invoices in the Initial Declaration in Support of Attorney’s Fees and the FR’s Brief

on Remand have several explicit references to the unsuccessful legal theories. These include:

“Review Worms Rule 37 reply” and “Review cases for letter briefing that objectors to Ch. 15

recognition are parties to the case; research law review articles supporting proposition that

entities in contested matters in bankruptcy are parties.” (See, e.g., FR Remand Brief, Ex. 2 at 33;

Marks Declaration in Support of Attorneys’ Fees. Ex. 1 at 4.) On the other hand, there are also

several line items that are not as clear, such as “Researched/Reviewed/Analyzed caselaw,

statutes and rules; Reviewed/Revised/Finalized Appellee brief”, or line items that reference both

unsuccessful and successful legal theories such as “Reviewed/Revised letter brief to Court re

additional caselaw on Rule 37, Rule 45 and court’s inherent powers.” (See, e.g., FR Remand

Brief, Ex. 2 at 25, 32.) Under the circumstances, the Court concludes that reducing the FR’s fees

by subtracting specific line items would lead to an inequitable result.

       The Court concludes that it is more appropriate to reduce the fee award by dividing the

FR’s work into parts that should be fully reimbursed and parts that should be reduced by a factor

taking into account the successful and unsuccessful arguments.

                       a. Fees Incurred in the Bankruptcy Court Proceeding

       The FR divided his initial Fee Application to the Bankruptcy Court into requested

amounts by matter as set forth in the table below and totaling $77,898. (Marks Declaration in

Support of Attorneys’ Fees ¶ 50.)




                                                 41
19-10096-mg      Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                          Pg 42 of 48



                                    Matter                                           Amount
 1 Preparing subpoena to be served on Larisa Markus                                  $ 4,670
 2 Preparing reply to Mr. Worms regarding stay of discovery                          $   380
   Communications with Mr. Worms regarding his failure to produce
 3                                                                                   $ 2,450
   documents pursuant to the subpoena
   Conducting meet and confer with Mr. Worms pursuant to the hearing held
 4                                                                                   $ 9,270
   on July 23, 2019
 5 Preparing Motion for Sanctions against Mr. Worms and Larisa Markus                $ 16,500
 6 Drafting Reply to Mr. Worms’ objections to the Motion for Sanctions               $ 15,300
 7 Preparation for and participation in July 23 hearing                              $ 2,420
 8 Preparation for and participation in September 9 hearing                          $ 3,140
 9 Preparation for and participation in October 3 hearing                            $ 23,768
                                                                     Total:          $ 77,898


       In the Fee Declaration, however, the FR only requested an award of $60,000 (id. ¶ 58),

rather than the full amount billed of $77,898—a voluntary reduction that cannot be tied to

specific matters based on the detail, or lack thereof, provided in the Declaration. To arrive at a

factor by which the FR’s fees should be reduced, the Court will first conduct a fee reduction

analysis on the full amount billed by the FR, then apply the resulting reduction factor to the

requested amount of $60,000.

       The FR should receive full credit on matters 1, 2, 3, and 4: “Preparing subpoena to be

served on Larisa Markus,” “Preparing reply to Mr. Worms regarding stay of discovery,”

“Communications with Mr. Worms regarding his failure to produce documents pursuant to the

subpoena,” and “Conducting meet and confer with Mr. Worms pursuant to the hearing held on

July 23, 2019.” (Id.) These matters relate to the factual bases for which Worms acted

contemptuously by stalling discovery, necessitating the preparation of the subpoena and the

subsequent communications and required replies. These costs were incurred prior to the FR’s

Motion for Sanctions and should not be reduced due to the Court’s inability to sanction under

Rule 37. The Court concludes that the FR’s fees of $16,770 for these matters should not be

reduced.

                                                 42
19-10096-mg       Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11          Main Document
                                           Pg 43 of 48



       The Court has divided the remaining matters into four components, encompassing the

categories of arguments the FR made—(1) contempt, (2) Rule 37, (3) Rule 45, and (4) fees. The

FR successfully established that Worms should be held in civil contempt and that fees were

appropriately imposed. The FR was not successful on his Rule 37 and Rule 45 arguments. Since

the FR was successful on two of the four components of the case, the Court concludes that the

fees requested for these matters should be discounted by a factor of one-half. The partially

successful matters are— “Preparing Motion for Sanctions against Mr. Worms and Larisa

Markus,” “Drafting Reply to Mr. Worms’ objections to the Motion for Sanctions,” “Preparation

for and participation in July 23 hearing,” “ Preparation for and participation in September 9

hearing,” and “Preparation for and participation in October 3 hearing.” (Id.) Therefore, the

Court concludes that the FR’s fees of $61,128, on matters 5, 6, 7, 8, and 9 should be reduced by

half to $30,564. (Id.)

       Taking the full amount of $77,898 billed by the FR, the Court finds that the FR would be

awarded: $16,770 plus $30,564 for a total of $47,334, a 39% reduction. However, the FR only

requested $60,000 in fees. (Id. ¶ 58.) Accordingly, the Court applies a 39% reduction to the

FR’s requested amount of $60,000 and awards the FR $36,600 for fees incurred with respect to

the initial bankruptcy proceeding.

                         b. Fees on Remand

       The Court has applied the same methodology to determine the fees that should be

awarded in connection with the work done on the appeal to the District Court. The FR divided

his Fee Application regarding time spent before the District Court into requested amounts by

matter, as set forth in the following table:




                                                43
19-10096-mg         Doc 293        Filed 08/03/20 Entered 08/03/20 08:06:11                     Main Document
                                               Pg 44 of 48



                                                                  Total             Billed           Requested
                           Matter
                                                                  Hours            Amounts           Amounts
        FR Fees Application with supporting Marks
    1                                                                25.75     $    7,825.00       $     7,000.00
        First Fees Declaration
        Reply to Worms’ Response to FR Fees
    2                                                                15.50     $    5,362.50       $     5,000.00
        Application
        Response to Worms’ Motion to Stay Sanctions
    3                                                                54.60     $ 14,022.50         $ 12,000.00
        Order
        Response Omnibus Brief in opposition to
    4                                                              151.50      $ 38,320.00         $ 35,000.00
        Worms’ Appeal Briefs
    5   Preparation for March 9 Hearing                             81.60      $ 20,255.00         $ 18,000.00
    6   Post Hearing Court Ordered Submission                       64.50      $ 18,212.50         $ 15,000.00
    7   Remand Submission                                           81.20      $ 25,345.00         $ 23,000.00
                                               Total:              474.65      $129,342.50         $ 115,000.00


          The FR discounted the billed amounts “to take a conservative approach.” (FR Remand

Brief at 12.)4 The FR is also not seeking $11,520 incurred in fees for matter 3: “Response to

Worms Motion to Stay Sanctions Order” because much of the work for opposing the stay was

used by the FR in Appellee’s brief related to the fees appeal. (Id. at n.5.) Worms Motion to stay

the Sanctions Order was denied and can be considered a full success for the FR. (ECF Doc. #

169 at 1.) The Court concludes that the FR should receive the full requested amount of $12,000

for matter 3. (FR Remand Brief at 12.)

          The Court concludes that the amount awarded for the remaining matters should be

discounted by a factor of one-half to account for the unsuccessful legal arguments, using the

same four-part breakdown that applied to the initial bankruptcy proceeding. Applying a similar

analysis, after carefully analyzing the time recorded, the arguments of both the FR and Worms,




4
         Unlike the fees requested in connection with the initial bankruptcy proceeding, the FR chose to reduce the
fees requested on remand on a line item basis.

                                                        44
19-10096-mg          Doc 293       Filed 08/03/20 Entered 08/03/20 08:06:11                       Main Document
                                               Pg 45 of 48



and carefully considering the FR’s successful and unsuccessful arguments on the appeal, the

Court awards the FR additional fees of $63,500.5

         In sum, the Court finds and concludes that the FR is awarded a total of $100,100 in

attorneys’ fees, $36,600 for the initial bankruptcy proceeding and $63,500 for the appeal.

         B. The Court Declines to Consider Worms’ Financial Circumstances

         The Court believes it is appropriate to consider whether Worms’ financial circumstances

need to be formally addressed by the Court. As previously stated, Worms does not contend that

the $1,000 Per Diem Sanctions are more burdensome on him due to his financial circumstances.

The Court set that amount considering the seriousness of Worms’ persistent misconduct, and the

effect that misconduct had on the fair administration of this case. The $1,000 per day sanction

was indeed intended to be coercive. Worms simply chose to help his client, Larisa Markus, who

was convicted and jailed in Moscow for embezzling approximately $2 billion from a Russian

bank, in her effort to keep her assets out of sight and away from the FR’s efforts to recover the

assets. Millions of dollars of Markus’ assets were transferred to the United States; millions more

were transferred to other countries as well. Worms apparently wasn’t concerned that $1,000 per

day was enough of a sanction to compel compliance with discovery orders that required

disclosure of the whereabouts of Markus’ assets.

         Rather, Worms argues that the $1,000 Per Diem Sanctions are unlawful and must be

vacated as a matter of law because the Court, in the Sanctions Opinion, did not apply or analyze

the following three factors that courts in the Second Circuit must consider before imposing

sanctions for civil contempt: (1) the character and magnitude of the harm threatened by the



5
         This figure is arrived at by taking the total amount requested of $115,000 (a) subtracting $12,000 billed for
successful matter 3, (b) dividing that resulting figure of $103,000 by half to arrive at $51,500, then (c) adding
$12,000 to $51,500 to arrive at the resulting award of $63,500.

                                                         45
19-10096-mg       Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11              Main Document
                                          Pg 46 of 48



continued contumacy; (2) the probable effectiveness of any suggested sanction in bringing about

compliance; and (3) the contemnor’s financial resources and the consequent seriousness of the

burden of the sanction upon him. (Worms Remand Brief at 28–29 (quoting Dole, 821 F.2d at

110).) Worms’ argument rests on the fact that the Court did not “explicitly consider” Worms’

financial circumstances before imposing the sanctions, which Worms interprets Dole to require.

(Id.)

        Worms’ argument rests on a misunderstanding of Dole and its progeny, the Appeal

Decision, and the scope of issues on remand from the District Court. In Dole, the Second Circuit

restated the three factors that courts should consider before imposing coercive sanctions by

quoting from the decision in Perfect Fit Indus., Inc. v. Acme Quilting Co., 673 F.2d 53, 57 (2d

Cir. 1982). In that case, the Second Circuit, immediately after listing the three factors to be

considered, stated the following: “[u]ltimately, however, the overriding consideration is whether

the coercive fine was reasonably set in relation to the facts and was not arbitrary.” (Id.) Worms’

argument ignores this overriding consideration, which was also set forth in the Sanctions

Opinion immediately following the Court’s statement of the three factors. Sanctions Opinion at

396 (“In determining the proper sanction, ‘[t]he ultimate consideration is whether the coercive

sanction . . . is reasonable in relation to the facts.’”) (citing Nat. Organization for Women v.

Terry, 886 F.2d 1339, 1351–52 (2d Cir. 1989)).

        Indeed, Worms made this very same argument on appeal and it was rejected by Judge

Liman in the Appeal Decision, which provides that:

               Worms argues, in one paragraph at the end of his brief, that the Bankruptcy
               Court committed reversible error by not considering Worms’s financial
               circumstances before sanctioning him. He references language from New
               York State Nat. Org. for Women v. Terry directing that a court “should”
               consider, among other factors, the “contemnor’s financial resources.” 886
               F.2d at 1353. Although the Bankruptcy Court may not have specifically

                                                 46
19-10096-mg     Doc 293     Filed 08/03/20 Entered 08/03/20 08:06:11             Main Document
                                        Pg 47 of 48



              inquired into Worms’s financial position, the amount of sanctions and its
              proportionality to Worms’s conduct reflects consideration of the
              circumstances. Furthermore, the Sanctions Opinion specifically cites “the
              contemnor’s financial resources” as a factor to consider when imposing
              sanctions, which indicates that the Bankruptcy Court took it into account.
              BK-ECF 162 at 22. The Court discerns no abuse of discretion on this
              point.

(Appeal Decision at 714 n.16) (emphasis added.)

       Accordingly, Worms’ financial condition is not an issue before the Court on remand.

                                VIII.    CONCLUSION

       For the reasons discussed above, the Court finds and concludes as follows:

       (1) Worms shall pay sanctions to the Clerk of the United States Bankruptcy Court for the

          Southern District of New York in the amount of $55,000 for 55 days of

          noncompliance with the Discovery Order from October 3, 2019 until his contempt

          was purged on November 27, 2019 by virtue of the Bykov Communication. The

          sanctions shall be paid within fourteen (14) days from the date of the entry of this

          Opinion and Order unless payment is stayed by the District Court;

       (2) The Court’s Fees Order was properly issued pursuant to the Court’s inherent

          authority. Based on the analysis explained above, the amount of the attorneys’ fee

          award to the FR based on the work done by counsel to the FR in this Court has been

          reduced. Worms shall pay the FR the sum of $36,600 within fourteen (14) days from

          the date of the entry of this Opinion and Order unless payment is stayed by the

          District Court; and

       (3) Additional compensatory sanctions are awarded to the FR against Worms in the

          amount of $63,500, for attorneys’ fees incurred in connection with the successful

          arguments made by the FR’s counsel in the District Court after October 3, 2019 “but

          for” Worms’ willful conduct. Worms shall pay this sum to the FR within fourteen
                                               47
19-10096-mg    Doc 293      Filed 08/03/20 Entered 08/03/20 08:06:11            Main Document
                                        Pg 48 of 48



         (14) days from the date of the entry of this Opinion and Order unless payment is

         stayed by the District Court.

      (4) The Court reserves jurisdiction to consider such other and further relief as may be

         appropriate in the event that Worms fails to comply with this Court’s order.

      IT IS SO ORDERED.

Dated: August 3, 2020
       New York, New York


                                              _____  Martin Glenn____________
                                                         MARTIN GLENN
                                                   United States Bankruptcy Judge




                                              48
